Case 1:20-cv-00170-JPH-MPB Document 25 Filed 06/02/20 Page 1 of 3 PageID #: 154




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

                                                 )
 BMO HARRIS BANK N.A.                            )
   f/k/a HARRIS N.A.,                            )
                                                 )
                              Plaintiff,         )
                                                 )
                         v.                      )    No. 1:20-cv-00170-JPH-MPB
                                                 )
 ROAD STAR TRANSPORT INC.,                       )
 RANA SINGH,                                     )
                                                 )
                              Defendants.        )

               ORDER ON MOTION TO ENTER DEFAULT JUDGMENT

          On March 16, 2020, on Plaintiff BMO Harris Bank's motion, the clerk

 entered default against Defendant Road Star Transport. Dkt. 17. The Bank

 has filed a motion for default judgment against Road Star Transport, Inc. in the

 amount of $217,030.52. Dkt. 21.

          The Bank maintains two counts: (1) breach of contract against Road

 Star, and (2) breach of contract against Rana Singh. Dkt. 1. 1 However, the

 Bank seeks default judgment against only Road Star. Dkt. 21; dkt. 21-2. The

 Bank's claim against Mr. Singh therefore remains, making final judgment

 under Federal Rule of Civil Procedure 58 inappropriate. See Smart v. Local 702

 Intern. Broth. of Elec. Workers, 573 F.3d 523, 525 (7th Cir. 2009) ("A final

 judgment is one that resolves all claims against all parties.").




 1   A third count, replevin against both defendants, has been dismissed. Dkt. 15.

                                             1
Case 1:20-cv-00170-JPH-MPB Document 25 Filed 06/02/20 Page 2 of 3 PageID #: 155




       The Bank has not addressed whether a partial final judgment under

 Federal Rule of Civil Procedure 54(b) is appropriate. In multi-defendant cases,

 a default judgment against one defendant may be improper if it could result in

 inconsistent judgments. State Farm Mut. Auto. Ins. Co. v. Jackson, 736 F.Supp.

 958, 961 (S.D. Ind. 1990) (citing Marshall & Ilsley Trust Co. v. Pate, 819 F.2d

 806 (7th Cir. 1987)). This principle applies when the "theory of recovery is one

 of joint liability or when the nature of the relief is such that [it] is necessary

 that judgments against the defendants be consistent." Id. Granting damages

 prematurely risks inconsistency because if damages are entered against a

 defaulting defendant and the plaintiff later prevails against the non-defaulting

 defendants, then damages will need to be proven against the latter, and the

 second award may differ from the first. In re Uranium Antitrust Litig., 617 F.2d

 1248, 1262 (7th Cir. 1980).

       The Bank's motion for default judgment is therefore DENIED without

 prejudice to being refiled with a brief addressing whether partial final

 judgment under Rule 54(b) may be entered.

 SO ORDERED.

 Date: 6/2/2020




 Distribution:

 James K. Haney
 WONG FLEMING PC
 jhaney@wongfleming.com


                                           2
Case 1:20-cv-00170-JPH-MPB Document 25 Filed 06/02/20 Page 3 of 3 PageID #: 156




 Jeffrey Michael Hester
 TUCKER HESTER KREBS LLC
 jhester@hbkfirm.com




                                      3
